Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Objected Informalities
The disclosure is objected to because of the following informalities:
In The Claims
Claim 1, lines 6-7, “the ion beam, referred to as an X direction” should be -- the ion beam in an X direction --.
Claim 2, line 3, “each Faraday sensors” should be -- each of Faraday sensors --.
Claim 2, line 4, “ion beam” should be -- workpiece --.
Claim 11, line 2, “than” should be -- than that of --.
Claim 15, line 3, “than” should be -- than that of --.
Appropriate correction is required.
Rejection under 35 U.S.C. 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite for reciting the limitation “referred to as an X direction” in lines 6-7. How is the width of the ion beam that is referred to as an X direction?
Rejection under 35 U.S.C. 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-13 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryding et al. (6,555,832).
	Ryding et al. (6,555,832) discloses, in figs. 1-2, an incident angle measurement system for an ion implantation system, which including
Regarding claims 10, 13 and 17-19, an ion source 10 for generating an ion beam (see fig. 1); 
a movable workpiece holder 19 for holding a workpiece 20 or a silicon crystal test wafer 20 different from the workpiece 20 (see fig. 1); 
a detector 30;

a controller 32 which rotates the movable workpiece holder 19 to vary angles in X direction or Y direction and receives an output from the detector at each of a plurality of angles (see figs. 1-2), and an incident angle of the ion beam that is determined to be at the angle where the output from the detector is a minimum (see abstract; col. 2, lines 39-44; col. 3, lines 7-22; col. 6, lines 17-58; col. 7, line 60 to col. 8, line 15);
the test wafer 20 or the workpiece 20 on the movable workpiece holder 19 that is rotated or tilted to vary X angles or Y angles is considered to be inherent in the Ryding et al. (6,555,832) incident angle measurement system until an incident angle of the ion beam is determined to be at the X angle or the Y angle where the output from the detector is a minimum (see the wafer holder can tilt the wafer about a tilt axis perpendicular to the normal beam direction and can rotate the wafer about a twist axis normally perpendicular to the tilt axis in col. 3, lines 7-22, 42-56; col. 6, lines 17-58; col. 7, line 60 to col. 8, line 15); 
Regarding claims 11 and 12, wherein the ion beam comprises phosphorus or arsenic ions which have a higher atomic mass than a silicon workpiece (see col. 8, lines 20-26); and 
Regarding claims 15 and 16, wherein the test wafer is selected from the group consisting of tungsten, molybdenum, tantalum, germanium, gallium arsenide, gallium nitride and indium phosphide, which comprises an element having a higher atomic mass than the workpiece (see col. 8, lines 20-26).
14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-9 would be allowable if rewritten or amended to overcome objection(s) and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The Reasons for Allowable Subject Matter
The prior art fails to disclose an incident angle measurement system for an ion implantation system, which includes a plurality of sensors disposed along a width of an ion beam in an X direction to capture emissions from a workpiece as recited in claim 1.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Gupta et al. (2006/0208204); Gupta et al. (2008/0096359) and Kawasaki et al. (2017/0271161) discloses an incident angle measuring system for determining incident angles and a spread of incident angles of an ion beam in an ion implantation system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TUAN NGUYEN whose telephone number is (571)272-2479.  The examiner can normally be reached on Monday-Friday 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H. Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


/KIET T NGUYEN/Primary Examiner, Art Unit 2881